                                     Case 2:12-cv-00766-TLN-KJN Document 95 Filed 02/11/21 Page 1 of 2


                          1   ARTHUR A. HARTINGER (SBN 121521)
                              ahartinger@publiclawgroup.com
                          2   GEOFFREY SPELLBERG (SBN 121079)
                              gspellberg@publiclawgroup.com
                          3   ANUJAN JEEVAPRAKASH (SBN 329397)
                              ajeevaprakash@publiclawgroup.com
                          4   RENNE PUBLIC LAW GROUP
                              350 Sansome Street, Suite 300
                          5   San Francisco, California 94104
                              Telephone: (415) 848-7200
                          6   Facsimile: (415) 848-7230
                          7   Attorneys for Defendants
                              CITY OF STOCKTON, ROBERT DEIS,
                          8   LAURIE MONTES
                          9
                                                          IN THE UNITED STATES DISTRICT COURT
                         10
                                                        FOR THE EASTERN DISTRICT OF CALIFORNIA
                         11

                         12   RONALD HITTLE,                                              Case No. 2:12-CV-00766-TLN-KJN

                         13          Plaintiff,
                                                                                          ORDER GRANTING DEFENDANTS’
                         14   v.                                                          REQUEST TO INCREASE PAGE LIMIT FOR
                                                                                          ITS SUMMARY JUDGMENT BRIEF
RENNE PUBLIC LAW GROUP




                         15   THE CITY OF STOCKTON; ROBERT DEIS;
    Attorneys at Law




                              LAURIE MONTES, and DOES 1 through 100,
                         16   inclusive,

                         17          Defendants.
                                                                                          2d Amended Complaint Filed: April 12, 2018
                         18                                                               Trial Date: None Set
                         19

                         20
                                     Having considered the request by Defendants for permission to file its Memorandum of Points and
                         21
                              Authorities in Support of its Motion for Summary Judgment in excess of the current page limitations, and
                         22
                              good cause appearing thereof, it is hereby ordered:
                         23
                                     1.      The Request is granted.
                         24
                                     2.      Defendants’ Memorandum of Points and Authorities in support of its Motion for Summary
                         25
                              Judgment shall not exceed twenty-five pages.
                         26
                                     3.      In light of this page limit increase, the page limit for Plaintiff’s memorandum of points and
                         27
                              authorities in opposition is extended to no more than twenty-five pages.
                         28
                                                                                    -1-
                              ORDER GRANTING DEFENDANTS’ REQUEST TO INCREASE PAGE LIMIT FOR ITS SUMMARY JUDGMENT BRIEF -
                              CASE NO. 2:12-CV-00766-TLN-KJN
                                     Case 2:12-cv-00766-TLN-KJN Document 95 Filed 02/11/21 Page 2 of 2


                          1          4.      No increase is made as to the Reply page limit.
                          2

                          3          IT IS SO ORDERED.
                          4   Dated: February 11, 2021
                                                                                           Troy L. Nunley
                          5                                                                United States District Judge
                          6

                          7

                          8

                          9

                         10

                         11

                         12

                         13

                         14
RENNE PUBLIC LAW GROUP




                         15
    Attorneys at Law




                         16

                         17

                         18

                         19

                         20

                         21

                         22

                         23

                         24

                         25

                         26

                         27

                         28
                                                                                  -2-
                              ORDER GRANTING DEFENDANTS’ REQUEST TO INCREASE PAGE LIMIT FOR ITS SUMMARY JUDGMENT BRIEF -
                              CASE NO. 2:12-CV-00766-TLN-KJN
